Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 19-BG-58

IN RE RACHEL L. YOSHA
                                                    2018 DDN 305
An Administratively Suspended Member
of the Bar of the District of Columbia Court of Appeals

Bar Registration No. 423700

BEFORE: Beckwith and McLeese, Associate Judges, and Nebeker, Senior Judge.

                                   ORDER
                              (FILED – May 2, 2019)

       On consideration of the certified order of the Supreme Court of Arizona
suspending respondent from the practice of law in that jurisdiction for a period of 90
days, followed by a two-year probationary period with conditions upon her
reinstatement, and it appearing that respondent has previously rejected the terms of
probation, this court’s February 12, 2019, order suspending respondent and directing
her to show cause why the functionally equivalent reciprocal discipline of a 90-day
suspension with a fitness requirement should not be imposed and the response
thereto; and the statement of Disciplinary Counsel regarding reciprocal discipline
and the reply thereto; and it appearing that respondent filed her D.C. Bar R. XI,
§14(g) affidavit on February 12, 2019, it is

      ORDERED that Rachel L. Yosha is hereby suspended from the practice of
law in the District of Columbia for a period of 90 days nunc pro tunc to February
12, 2019, followed by a two-year period of probation. Reinstatement is conditioned
upon a showing of fitness to practice law in the District of Columbia and compliance
with all conditions imposed by the state of Arizona. See In re Sibley, 990 A.2d 483
(D.C. 2010), and In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable
presumption of identical reciprocal discipline applies to all cases).

                                 PER CURIAM